MANSFIELD, Circuit Judge
(concurring):
Were this a case of first impression, the Attorney General’s arguments might be persuasive. But in light of the firmly settled Supreme Court case law on the constitutional issue, I subscribe to Judge Tenney’s clear-cut, carefully considered statement of what we hold and to Chief Judge Kaufman’s further explication of what we do not hold.
Though the result may not yield to popular hue and cry, it adheres to the rule of law by which we are all bound. “If the provisions of the Constitution be not upheld when they pinch as well as when they comfort, they may as well be abandoned.” Home Building & Loan Assn. v. Blaisdell, 290 U.S. 398, 483, 54 S.Ct. 231, 256, 78 L.Ed. 413, 452 (1934) (Sutherland, J., dissenting).